                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CLAUDE B. OAKLEY                                                                  PLAINTIFF
ADC #108541

V.               No. 1:19CV00048-JM-JTR

JERRY L. HOWARD II, Sergeant,
North Central Unit, ADC, et al.                                      DEFENDANTS



                                          JUDGMENT

      Consistent with the Order entered separately today, this case is dismissed with prejudice.

      Dated this 8th day of July, 2019.



                                                   ____________________________________
                                                    UNITED STATES DISTRICT JUDGE
